United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 97-1106
                                  _____________

Myron Koerner,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * Western District of Missouri.
Marvin T. Runyon, Postmaster General *
of the United States Postal Service,    *       [UNPUBLISHED]
                                        *
             Appellee.                  *
                                  _____________

                                Submitted: June 12, 1997
                                    Filed: June 24, 1997
                                 _____________

Before BOWMAN, FLOYD R. GIBSON, and MORRIS SHEPPARD ARNOLD,
       Circuit Judges.
                                  _____________
PER CURIAM.
       Myron Koerner, the plaintiff below, appeals the order of the District Court1
granting the motion of the defendant, the Postmaster General, for summary judgment
in this action brought under the Rehabilitation Act of 1973, 29 U.S.C. §§ 701-797b
(1994). Koerner challenges the court's decision in a variety of ways. Having reviewed
the case, we conclude that the District Court did not err. Koerner has offered no




      1
      The Honorable D. Brook Bartlett, Chief Judge, United States District Court for
the Western District of Missouri.
evidence to show that he is "otherwise qualified" for either of the existing positions in
question or that reasonable accommodation is possible. We reject as legally meritless
his argument that the Postal Service had a duty to create for him a position comparable
to the high-level management position he once held. Similarly, he has shown no basis
upon which a court could find that he was a victim of unlawful discrimination.
Accordingly, the order of the District Court is

      AFFIRMED. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-